Citation Nr: 0601216	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-13 319	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE


Entitlement to service connection for an anxiety disorder.



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
November 1957 until retiring in September 1980.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which, in part, denied the veteran's claim 
for service connection for an anxiety disorder.

Unfortunately, still further development is required before 
the Board can adjudicate the veteran's claim.  So, for the 
reasons discussed below, it is being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify him if further action is required on his part.


REMAND

A preliminary review of the record on appeal indicates that a 
VA examination is needed to obtain a medical opinion 
concerning the cause of the veteran's current anxiety 
disorder - and, especially, whether this condition is 
somehow attributable to his service in the military.  His 
October 1960 clinical psychiatric evaluation was normal and, 
in August 1970, a review of records showed there was "no 
history on available records indicating psychiatric 
problems."  But some of his other service medical records 
(SMRs) document treatment for anxiety.  Of note, an August 
1974 record shows he was treated for an anxiety tension 
situation related to chest pain following recent anxiety 
producing situations and responsibilities at his job.  And in 
December 1974, he reported a history of trouble sleeping and 
depression, and possible nervous trouble, but his 
contemporaneous psychiatric evaluation was unremarkable.



In July 1975, the veteran's self-reported history relates 
treatment for anxiety reaction syndrome, although it is 
unclear whether that treatment first occurred before he 
entered the military.  He also reported a history of 
depression and difficulty sleeping in September 1975.  And in 
March 1976, he was treated for insomnia, but he denied having 
suicidal tendencies or experiencing crying spells.  Likewise, 
in April 1979, he was treated for situational depression.

In April 1980, the veteran denied experiencing depression and 
trouble sleeping, but he related experiencing nervous 
trouble, and an evaluating clinician indicated the veteran 
had nervous trouble and a history of anxiety, without 
complications or residuals (sequelae).  This was at a time 
contemporaneous to the events at issue, when there was no 
incentive - financial or otherwise - to fabricate 
information for personal gain.  Consequently, this type of 
evidence is generally given a significant amount of probative 
weight.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 
(1996).  But the report of his military retirement 
examination shows a normal psychiatric evaluation.

There is additional relevant evidence concerning the 
evaluation and treatment the veteran has received since 
service.  His post-service medical records suggest he has a 
history of treatment for depression and anxiety since at 
least 1982, when his wife and children were killed in a motor 
vehicle accident.  He also reported a history of lifelong 
anxiety with panic attacks, meaning even prior to entering 
the military.  But of the records available, they only 
confirm treatment since March 1999 for a panic disorder and a 
depressive disorder.  

So based on the medical evidence currently of record, it is 
unclear whether the veteran's current anxiety disorder, 
assuming he still has this condition, was incurred or 
aggravated during his military service.  Consequently, he 
must be examined to obtain a medical nexus opinion concerning 
this possibility.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Also, when notifying the veteran of his appointment for this 
VA examination, the AMC should inform him of the consequences 
for failing to report.  According to 38 C.F.R. § 3.655(b), 
when a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  If, on the 
other hand, the examination is scheduled in conjunction with 
any other original claim or a claim for increase, the claim 
shall be disallowed.  See 38 C.F.R. § 3.655(b).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the veteran for a VA 
psychiatric examination to obtain a 
medical opinion concerning the cause of 
his current anxiety disorder.  The VA 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
this disorder is related to the veteran's 
service in the military and, in 
particular, his treatment during service 
for an anxiety reaction and situational 
depression.  And to facilitate making 
this determination, please review all 
relevant evidence in his claims file, 
including a copy of this remand.  Conduct 
all diagnostic testing and evaluation 
needed to make this determination.  

In rendering this opinion, the examiner 
should also address whether the veteran's 
anxiety disorder pre-existed his military 
service, and if so, whether it was 
aggravated (i.e., chronically worsened or 
permanently increased in severity) during 
his active military service.   If 
aggravation is found, the examiner should 
attempt to quantify the extent of 
additional disability resulting from the 
aggravation.

The basis of the examiner's opinion 
should be fully explained with reference 
to pertinent evidence in the record.  If 
an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.

2.  When notifying the veteran of his VA 
examination (the date, time, and location 
of it), also advise him that his failure 
to report for this scheduled examination 
will have detrimental consequences to his 
pending claim for service connection.  
See 38 C.F.R. § 3.655(b).

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought is not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

